Election/Restrictions/Examiner’s Comment
This application is in condition for allowance except for the presence of claims 29-34 directed to a method non-elected without traverse.  Accordingly, claims 29-34 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 29-34 are canceled.


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 10/27/2021 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claim 15, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a delivery assembly comprising a plurality of microneedles, a system for providing information on a volume of the medicament in the device, comprising a sensing unit configured to measure at least on physical parameter dependent on the volume of the medicament in the medicament delivery device, and a porous membrane for retaining the medicament, as recited in claim 15, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2015/0080844 to Donavan et al., which discloses a medicament delivery device (Fig. 2) comprising: a delivery assembly comprising a plurality of microneedles (microneedle array 213) configured to transdermally deliver medicament to a patient (paragraph 141), and a system for providing information on a volume of the medicament in the medicament delivery device (due to the constant viscosity of the composition containing the natriuretic peptide and the known  pumping rate of the drug provisioning component; paragraph 143), the system 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783